Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 24 February 1806
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson February 24th. 1806.

I will not, I dare not, stop to think how long it is, since I have written to my Dear Sister, but hope she has been favoured with as good a state of health, through this winter, as she enjoyed in the course of the former part of the year, & that each dear & valuable branch of her household, have had a large share of a blessing, which those who are deprived of health, especially, know to be inestimable.
We have had a large portion of Sickness in our Family in the last year, but thanks to heaven, Death has not deprived me of any branch. Though his ebon wand has been held over us, yet we have been hitherto spared. How melancholly the houses of our Neighbours look, when they have been bereaved of any of its inhabitants, whether they be young, or the aged—
Mr Vose has lost his youngest Child, it was indeed a beautiful little Creature—one year & half old—Just as the tender leaves were opening, the cruel Spoiler comes, & blasts the promised joy.
The last week their fears were again renewed by their Eliza’s being taken in the same hidden manner, but it has happily ended in a lung fever, & her symtoms have much abated—By the Papers I have seen, & sincerely regret the loss of another little Mary Smith—When I was at Mr Smiths I really thought she was a lovely Child—And now, she is safely “lodg’d above these rolling Spheres;
The baneful Influence of whose giddy dance
Sheds sad vicissitudes on all beneath”—
I often in imagination place myself in your domestic Circle, & fancy that you are very happy in each others Society, in a constant interchange of parental, fillial, & friendly offices; not but I must suppose, that many things intervene as alloys, but few I hope, as could reasonable be expected, under existing Circumstances, & those by your good dispositions made easy as possible, for I have found,  that what evils cannot well be avoided, had always better be cheerfully & patiently borne—they serve to refine humanity from its dross, & makes it better prepared to join the Society of pure & perfect Spirits.
I have had but little Intelligence from Boston, or Quincy this winter—I hope my dear Son enjoys health, & has a comfortable share of Employment to defray his necessary expences—I feel very anxious for him, because I know they must be great, & I am perfectly willing to help him all in my power—I have knit him three pair of white woollen Stocks, & have been waiting for a good conveyance—I must apply to you my dear Sister, to tell me whether he does not want very much, linnen Shirts, & cotten and linnen drawers—Abby has been so sick this winter, that I have not thought for, or done for him, what I intended—She recovers slowly, sometimes she has had the Rheumatism in her Stomach, as you used to have—but is better of that, & there Miss White burned her foot, & she was obliged to keep it in a chair for a fortnight—& many troubles the poor Girl has in her youth—She has been so well for this year or two, that I thought her quite firm but she has had a severe fever now, & it is hard for such constitutions to recover—The Dr says she wants nothing but air & excercise, & high living—If she is well enough I must send her as soon as the weather will permit, to the Salt water again—She wants much to visit her Aunts at Quincy, but I believe she sometimes is fearful, she shall not be well enough—But I hope she will, though it is very discouraging to be so long confined—
I hope your absent Children, & Grand Children are well—And if their deserts or my wishes could make them so, they would be surrounded with the sunshine of Prosperity—
How is Cousin Louisa this winter, & Sister Smith—I can hear nothing of Mrs Foster, I wish she loved to write as well as two or three of my little Boarders—Louisa would write a letter every hour in the day if I would let her—So would Henry, & John—I am affraid absolutely to oppose strenously lest they should, when grown, never love to write, when they well know how happy it would make their friends to have a Letter, even one in three months—
I hear Mr Harrod has been to visit his Children at Boston & Quincy—I wish I had known it—I would written Please to let me know how Phebe does—&cccroom only for—
E Peabody